Case 2:21-ap-01155-BR       Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                            Main Document     Page 1 of 52



 1 Ronald Richards (CA Bar No. 176246)
     ron@ronaldrichards.com
 2 Morani Stelmach (CA Bar No. 296670)
     morani@ronadlrichards.com
 3 Law Offices of Ronald Richards & Associates, APC
   P.O. Box 11480
 4 Beverly Hills, California 90213
   Telephone: 310.556.1001
 5 Facsimile: 310.277.3325

 6 Special Litigation Counsel for Elissa D. Miller, Chapter 7 Trustee

 7

 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11
     In re                                        Case No. 2:20-bk-21022-BR
12
     GIRARDI KEESE,                               Chapter 7
13
                  Debtor.
14
                                                  Adv. Proc. No. 2:21-ap-01155-BR
15 ELISSA D. MILLER, Chapter 7 Trustee,
                                                  TRUSTEE’S FIRST AMENDED
16                Plaintiff,                      COMPLAINT FOR:
17 v.                                             1) DECLARATORY RELIEF; 2)
                                                  TURNOVER OF PROPERTY OF THE
18 ERIKA N. GIRARDI, an individual; EJ            ESTATE PURSUANT TO 11 U.S.C. §
   GLOBAL, LLC, a limited liability company;      542; (3) AVOIDANCE AND RECOVERY
19 and PRETTY MESS, INC., a corporation,          OF FRAUDULENT TRANSFER; (4)
                                                  CONVERSION; (5) CONSTRUCTIVE
20               Defendants                       TRUST; (6) ACCOUNT STATED; (7)
                                                  OPEN BOOK ACCOUNT; (8) MONEY
21                                                HAD AND RECEIVED; (9) UNJUST
                                                  ENRICHMENT; AND (10) ACCOUNTING
22

23                                                Date:     TBD
                                                  Time:     TBD
24                                                Place.: Courtroom 1668
                                                  United States Bankruptcy Court
25                                                255 East Temple Street
                                                  Los Angeles, CA 90012
26
27
     ///
28


                                                 1      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21         Desc
                             Main Document     Page 2 of 52



 1         For her First Amended Complaint for (1) Declaratory Relief; (2) Turnover of

 2 Property of the Estate Pursuant to 11 U.S.C. § 542; (3) Avoidance and Recovery of

 3 Fraudulent Transfer; (4) Conversion; (5) Constructive Trust; (6) Account Stated; (7) Open

 4 Book Account; (8) Money Had and Received; (9) Unjust Enrichment; and (10) Accounting

 5 (the “Complaint”), plaintiff Elissa D. Miller, the duly appointed, qualified and acting

 6 Chapter 7 Trustee (the “Trustee” or “Plaintiff”) for the bankruptcy estate of debtor Girardi

 7 Keese (the “Estate”), alleges as follows:

 8              STATEMENT OF JURISDICTION, PARTIES AND PROCEEDINGS
 9         1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§

10 157(b)(1) and 1334(a), as this is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (E),

11 (H) and (O). Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1409(a),

12 in that the instant proceeding is related to a case under title 11 of the United States Code

13 which is still pending.

14         2.     Plaintiff Elissa D. Miller is the duly appointed, qualified and acting Chapter 7

15 Trustee of the bankruptcy estate (the “Estate”) created in the instant Chapter 7

16 bankruptcy case pending in the Los Angeles Division of the United States Bankruptcy

17 Court for the Central District of California which is styled In re Girardi Keese, bearing

18 Case No. 2:20-bk-21022-BR (the “Bankruptcy Case”).

19         3.     Girardi Keese (the “Debtor”) is the debtor in the Bankruptcy Case and this

20 case was initiated by the filing an involuntary petition for relief under Chapter 7 of Title 11

21 of the United States Code on December 18, 2020 (the “Petition Date”).               The Court

22 entered the Order for Relief on the involuntary petition on January 13, 2021.

23         4.     Plaintiff is informed and believes, and on that basis alleges thereon, that at

24 all times mentioned herein, defendant Erika N. Girardi (“Erika”) is an individual that

25 resides and/or has conducted business within the jurisdiction of this Court and is the wife

26 of Thomas Girardi, owner and controlling member of the Debtor.
27         5.     Plaintiff is informed and believes, and on that basis alleges thereon, that at

28 all times mentioned herein, defendant EJ Global, LLC (“EJG”) is a California limited


                                                   2      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21          Desc
                           Main Document     Page 3 of 52



 1 liability company conducting business within the jurisdiction of this Court.        EJG was

 2 formed in 2008 and is exclusively owned and controlled by defendant Erika. Defendant

 3 Erika is the only manager and sole 100% member of EJG. Defendant Erika filed her

 4 income from EJG on Schedule C of her personal income tax returns for many years

 5 because she was the sole owner and member of EJG.             Defendant Erika going back to

 6 2008, was the only manager of the EJG. The articles of organization show EJG was only

 7 managed by Erika. Defendant Erika was the only one in control of EJG.

 8         6.      Plaintiff is informed and believes, and on that basis alleges thereon, that at

 9 all times mentioned herein, defendant Pretty Mess, Inc. (“PMI”) is a California corporation

10 conducting business within the jurisdiction of this Court. PMI was formed in 2021 as a

11 successor entity to EJG and is also owned and controlled exclusively by defendant Erika.

12 Defendant Erika is the only office or director of PMI. It was formed by her business

13 manager, who was referred to her by Lisa Rinna, a cast mate of Erika’s on her television

14 show, “The Real Housewives of Beverly Hills”. Plaintiff alleges that in order to avoid the

15 large liability to EJG and its alter ego Erika Girardi, Erika incorporated PMI as a personal

16 services company, just like EJG, and has diverted her going forward income to this entity

17 to avoid creditors of EJG and Erika Girardi.        PMI is a mere continuation of EJG, a

18 personal services corporation using the same expenses previously paid by the Debtor.

19 Erika is the same 100% owner of both EJG and PMI and the formation of PMI is for the

20 fraudulent purpose of escaping liability for EJG and Erika’s debts. Specifically, it was

21 only after she left Thomas Girardi and the Debtor stopped paying for EJG and Erika’s

22 debts, did Erika incorporate PMI which does nothing different that EJG. Both entities are

23 tax pass through to the same beneficial owner, Erika Girardi.

24         7.      Plaintiff is informed and believes, and on that basis alleges thereon, that at

25 all times mentioned herein, defendants EJG and PMI is the alter ego of each other and of

26 defendant Erika, in that each of them has maintained such a unity of interest and
27 ownership that the separate personalities of the entities and the individual defendant no

28 longer exist.


                                                   3      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21        Desc
                             Main Document     Page 4 of 52



 1         8.     Plaintiff further alleges that the entity EJG is completely a shell entity, has

 2 no capital in it whatsoever, has a single owner, with no separate books, current bank

 3 accounts, or other indicia of corporate formality. EJG was a personal service company

 4 for Erika Girardi aka Erika Jayne. EJG meets all requirements for an alter ego finding.

 5 Clearly, if EJG was allowed to shield Erika Girardi from over $25,000,000 in expenses

 6 just spent on her, there would be an egregious inequitable result. The existence of EJG

 7 was merely an instrumentality to funnel a large scale tax fraud from the Debtor to the

 8 benefit of Defendant Erika.       No one else but Defendant Erika benefitted from the

 9 expenses described below. In response to the demand letter by the Trustee, Erika has

10 taken the ludicrous position that since she did not receive the payments directly from the

11 Debtor she is not liable and if EJG is liable, it would not expand to her personally as she

12 was just a member. The Plaintiff alleges that all payments and monies received by Erika

13 were via her American Express card issued to her personally with her own number, and

14 vendors picked by her and all of the payments were directed by her. Just like she has

15 taken the ludicrous position that attorneys may not comment about her case and facts

16 related to her conduct, she has not stopped there. She attempts to create a distinction

17 between handing her money directly versus paying all of her bills directly. The distinction,

18 like her prior motion for reconsideration is meritless. Any payments made for her benefit

19 are her responsibility.

20         9.     Erika, EJG, and PMI all have the same attorney representing them in this

21 action further showing they are all one in the same. The attorney believes all of the

22 interests are completely aligned which further supports each of them are the alter ego of

23 one another.

24         10.    Defendants Erika, EJG and PMI are collectively referred herein as the

25 “Defendants”).

26                              GENERAL FACTUAL ALLEGATIONS
27         11.    Plaintiff is informed and believes and, on that basis alleges thereon, that in

28 or around August 2012, the Court entered an Order approving a settlement agreement in


                                                  4       TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21           Desc
                          Main Document     Page 5 of 52



 1 the Marston v. Marston state court action, San Bernardino Superior Court Case Number

 2 CIVRS 910950 (the “Court Approved Settlement Agreement”). A true and correct copy of

 3 the Court Approved Settlement Agreement is attached hereto, marked as Exhibit “A” and

 4 incorporated herein by this reference.

 5         12.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 6 Debtor diverted and transferred its right to receive attorneys’ fees from the Court

 7 Approved Settlement Agreement in the form of an ongoing stream of payments from the

 8 State of California Lottery to the Defendants (the “Lottery Payments”).

 9         13.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

10 Defendants received more than $242,658 in payments from the State of California Lottery

11 from 2012 to 2021. The Defendants are scheduled to still receive $78,000 in payments

12 from the State of California Lottery in years 2022 through 2025. The payments are part

13 of a continuous course of conduct and are on-going. Erika directly agreed to receive the

14 payments, personally signed the lottery forms directing the payments to her, and on

15 information and belief, approved the stipulation authorizing the payments to her. Erika

16 even withheld the 2021 payment.          At all times prior to 2021, Erika concealed the

17 existence of the lottery payments settlement and payment instructions. Even though

18 Erika signed the California Lottery Payee Setup in Exhibit C, she willfully concealed this

19 income or assignment from the Trustee AFTER the Chapter 7 relief was entered and was

20 confronted by the Trustee’s Special Counsel.          The Ninth Circuit has held that in

21 fraudulent transfer cases, when some transfers occur outside the statute of limitations

22 and some occur within the statute of limitations, a court “may presume that the earliest

23 payments received by the investor are payments against the investor's claim for

24 restitution.” Donell v. Kowell, 533 F.3d at 762, 774 (9th Cir.2008). In this case, Plaintiff

25 alleges that the fact that notwithstanding the concealment by Erika of these lotter

26 payments, any statute is reset upon the next payment becoming due as the transfer is
27 not complete until the last payment in 2025. Plaintiff alleges that any applicable statutes

28 of limitation would run no earlier than 2032, seven years after the last payment. Plaintiff


                                                  5      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21          Desc
                           Main Document     Page 6 of 52



 1 further alleges that the Trustee’s Complaint was filed within one year of discovering

 2 Erika’s diversion of the lottery proceeds      (See Donell v. Mojtahedian, 976 F. Supp. 2d

 3 1183, 1189 (C.D. Cal. 2013).

 4         14.    Plaintiff intercepted and is currently holding funds in the amount of

 5 $19,760.00 which represents the Lottery Payments for the year 2021, which funds the

 6 Plaintiff is currently holding in trust pursuant to an agreement with defendant Erika

 7 pending resolution of this dispute and further order of the Court. A true and correct copy

 8 of the letter agreement regarding 2021 Lottery Payments is attached hereto, marked as

 9 Exhibit “B” and incorporated herein by this reference.        Erika refuses to release this

10 payment even though she has no legal claim to the money as she was not an attorney

11 who earned any fees.      The fact that Erika has claimed that the Lottery Payments is her

12 money and refuses to release it shows her knowledge and admission as to the nature of

13 the Debtor’s income and operations.

14         15.    Plaintiff is informed and believes and, on that basis alleges thereon, that

15 Lottery Payments belong to the Girardi Keese bankruptcy estate and that none of the

16 Lottery Payments made to the Defendants have been repaid to the Debtor and remain

17 outstanding.      A true and correct copy of the demand letter regarding the Lottery

18 Payments is attached hereto, marked as Exhibit “C” and incorporated herein by this

19 reference. Erika has contended that the Debtor may have received some of the Lottery

20 Payments alleged herein. It was Erika who directed the Lottery Payments. To the extent

21 the Debtor has already received some of the earlier Lottery Payments, the Debtor will

22 credit those from the prayer in this action.

23         16.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

24 Defendants received jewelry and other luxury items purchased using the Debtor’s funds

25 (the “Luxury Items”).    As discovery is taken, the Trustee will outline the specific luxury

26 items. Erika is aware of the $25,000,000 plus in expenses paid for her and she is in the
27 best position to itemize her jewelry, clothes, and other personal property.

28 ///


                                                   6      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21          Desc
                          Main Document     Page 7 of 52



 1         17.   Plaintiff is informed and believes and, on that basis alleges thereon, that

 2 diverting and/or transferring of the Lottery Payments and the Luxury Items to the

 3 Defendants are collectively referred herein as the “Transfers.”

 4         18.   Plaintiff is informed and believes and, on that basis alleges thereon, that the

 5 Debtor and the Defendants conspired to conceal the Transfers and keep these assets

 6 away the Debtor’s creditors. Plaintiff is further informed and believes and, on that basis

 7 alleges thereon, that due to the concealment of the Transfers, the Trustee only recently

 8 discovered the Transfers and therefore any applicable deadlines and statute of limitations

 9 are tolled.

10         19.   Plaintiff is informed and believes and, on that basis alleges thereon, that

11 additionally, based on the Debtor’s books and records and tax returns, the Debtor is

12 owed no less than $25,592,261.26 plus interest in receivables from the Defendants (the

13 “Receivables”).

14         20.   Specifically, the Receivables have been identified as no less than

15 $25,592,261.26 in payments made by the Debtor for charges made by the Defendants.

16 The payments by the Debtor were exclusively for the benefit of the Defendants.          The

17 expenses consist largely of expenses to promote Erika personally. Moreover, the over

18 $14,000,000 in American Express charges were made by Erika on a card issued to her.

19 The other $11,000,000 or so in vendor payments were made for Defendant Erika’s

20 benefit only. None of the payments appear to be legitimate law firm payments but for the

21 sole benefit of Defendant Erika’s massive spending, glam squad, talent professionals,

22 image professionals, travel, clothes, purses, shoes, jewelry and other lavish expenses

23 that were meticulously added to the Debtor’s books as a valid and enforcement open

24 book account and account stated and receivable.

25         21.   Plaintiff further alleges that Defendant Erika received the complete benefit

26 of the Receivables and does not get any sort of immunity or windfall from the Debtor’s tax
27 fraud for her community property law firm and entertainment business.

28 ///


                                                 7      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21        Desc
                           Main Document     Page 8 of 52



 1          22.     Plaintiff will contend it will not be a defense to this Complaint simply

 2 because Defendant Erika contends she did not know her husband was maintaining a

 3 debt. It would be a miscarriage of justice, if Defendant Erika was allowed to simply walk

 4 completely free of owing over $25,000,000 to the Estate. Erika signed all of her tax

 5 returns, numerous credit card slips, and was well aware of the money she spent on the

 6 Debtor’s credit cards and the Debtor’s payment of her personal expenses. Her feigned

 7 willful blindness and ostrich approach to these expenditures will do absolutely nothing to

 8 limit her liability.

 9          23.     Erika has direct knowledge that for at least 12 years, all of her expenses

10 were being paid by the Debtor as she was generating them.             Moreover, Erika has

11 repeatedly contended, “It is expensive to be me”. In fact, there was an entire publicly

12 aired episode on “The Real Housewives of Beverly Hills” entitled, “It’s Expensive to Be

13 Me”. (Season 7, Episode 7). The glam cannot be supported by a sham. This decade

14 long spending spree was improperly paid for by Erika’s community property law firm.

15 Erika has repeatedly contended that she is entitled to any left over money from this

16 Estate.     She has signed years of joint tax returns.     Even though knowledge is not

17 required for liability, it is alleged she knew exactly where the money was coming from

18 when her $175,000 per month spending budget was paid each month by the law firm on

19 the law firms credit card issued to her personally as well as the submissions for payment

20 were made by her and her alone. Erika directed all of her personal vendors to be paid by

21 the law firm. Only Erika knew that her entire singing, acting, bling, brand, glam squad,

22 and other Erika only expenses were completely funded by the Debtor. Even to this

23 today, it is alleged that Erika continues to receive funding from other sources of unknown

24 origin to cover her extravagant lifestyle.

25          24.     Erika shows no sign of slowing down with the continued tax frauds which

26 she benefitted from for years, income tax avoidance schemes referenced in this
27 Complaint, and belief that she can just hide large sources of income under the banner of

28 privacy.       The Trustee’s Special Litigation counsel has now been asking for many


                                                  8      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21           Desc
                          Main Document     Page 9 of 52



 1 months, where is the source of income that has generated over $600,000 in expenditures

 2 to Erika personally. Erika has refused to disclose who or how she is getting access to

 3 large swaths of capital to finance frivolous legal activities and threatening letters to the

 4 Trustee’s Special Litigation Counsel. Notwithstanding the Court’s findings and exclusion

 5 of any proffered evidence, Erika continues to file frivolous appeals and takes meritless

 6 positions all geared towards hindering the Trustee’s investigation. Erika believes she is

 7 above the law and is entitled to shield and conceal her sources of capital from the

 8 Trustee’s Special Litigation Counsel notwithstanding they are not privileged.             Her

 9 reckless and shotgun approach to litigation are all consistent with her husband’s

10 menacing and threatening litigation style. Erika directed her counsel at least five times

11 on August 25, 2021 to threaten the Trustee’s Special Litigation Counsel with Rule 11

12 sanctions if he did not drop most of the Trustee’s complaint.      All of Erika’s threats only

13 prove her direct involvement in the litigation and her desperate attempts to try and

14 intimidate her opponents with a chronic stream of motions to disrupt the investigation and

15 the Trustee’s choice of counsel.

16         25.    The Receivables, in the form of an open book account, has been entered

17 and maintained each year since 2008 on the Debtor’s books and records and tax returns.

18 The book account is based upon a contract that is implied by the parties’ conduct,

19 business records, excel spread sheets, and other writings. Plaintiff alleges the book

20 account had entries and were added to it from time to time. EJG and Erika had financial

21 transactions with the Debtor.      The Debtor in a regular course of business kept an

22 electronic account of the debits and credits of the transactions, EJG, Erika, and the

23 successor entity PMI, owe money on the account, and the amount due is specified in

24 paragraph 19 and elsewhere herein. The last entry for the Receivables was as recent as

25 June 2020. Interest is accruing at 10% per year on the Receivables.

26         26.    It is further alleged that “[a]ctions to recover on an account stated or a book
27 account accrue on the date of the last item or entry in the account.” Prof’l Collection

28 Consultants, Cal. App. 5th at 966, 214 Cal.Rptr.3d 419; Cal. Civ. P. Code § 337(2)


                                                  9      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR    Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21        Desc
                         Main Document    Page 10 of 52



 1 (“Where an account stated is based upon an account of more than one item, the time

 2 shall begin to run from the date of the last item.”); R.N.C. Inc. v. Tsegeletos, 231

 3 Cal.App.3d 967, 971-972, 283 Cal.Rptr. 48 (1991) (“the four-year period of limitations on

 4 a book account begins as of the last entry in the book account.”). Ordinario v. LVNV

 5 Funding, LLC, 721 F. App'x 602, 604 (9th Cir. 2017). The statute expires for an open

 6 book account on June 20, 2024.

 7         27.   Plaintiff is informed and believes and, on that basis alleges thereon, that

 8 although demand has been made, none of the Receivables owed by the Defendants to

 9 the Debtor have been repaid to the Debtor and remain outstanding. A true and correct

10 copy of the demand letter regarding the Receivables is attached hereto, marked as

11 Exhibit “D” and incorporated herein by this reference. A redacted copy of her Schedule C

12 from Erika’s 2018 personal federal income tax return is attached as Exhibit “E” showing

13 she is the 100% owner of EJG. Statement 8 of the Schedule C specifically shows, for

14 example, that in 2018, Erika claimed $2,127,004.00 in expenses for her own company

15 but which were paid for by the Debtor.     The expenses detailed on Statement 8 of the

16 Schedule C show that the Debtor paid for the professionals that created and maintained

17 the brand Erika Jayne and benefitted only Defendant Erika. A whopping $1,466,197.00

18 was paid for production only and $508,448.00 in professional services in 2018 alone.

19 Erika Girardi personally signed these tax returns. Erika is charged with knowledge of the

20 contents of the return. The expenses only benefitted her brand and performer career.

21         28.   Plaintiff is informed and believes and, on that basis alleges thereon, that

22 defendant Erika has used her glamor and notoriety to continue to aid and abet in sham

23 transactions that have occurred with respect to large transfers of assets from the Debtor

24 to the Defendants.

25 ///

26 ///
27 ///

28 ///


                                               10      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21           Desc
                          Main Document    Page 11 of 52



 1                                     FIRST CLAIM FOR RELIEF
 2                                         (Declaratory Relief)
 3         29.    Plaintiff realleges each and every allegation contained in paragraphs 1

 4 through 28 of this Complaint and, by this reference, incorporates said allegations as

 5 though set forth fully herein.

 6         30.    An actual controversy exists between the Plaintiff and the Defendants

 7 concerning their respective rights and duties in that the Trustee contends that the

 8 Defendants currently have no ownership interest in the Lottery Payments and the Luxury

 9 Items and that the Lottery Payments and the Luxury Items are property of the Estate.

10 Whereas, the Defendants may dispute the Trustee’s contention and may assert an

11 ownership interest in the Lottery Payments and the Luxury Items.

12         31.    Plaintiff desires a judicial determination of her rights and duties and a

13 declaration that the Defendants have no ownership interest in the Lottery Payments and

14 the Luxury Items and that the Lottery Payments and the Luxury Payments are property of

15 the Estate.

16                                  SECOND CLAIM FOR RELIEF
17               (Turnover Of Property Of The Estate Pursuant To 11 U.S.C. § 542(a))
18         32.    Plaintiff realleges each and every allegation contained in paragraphs 1

19 through 31 of this Complaint and, by this reference, incorporates said allegations as

20 though set forth fully herein.

21         33.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

22 Lottery Payments, the Luxury Items and the Receivables are all property of the Estate

23 pursuant to, among other things, 11 U.S.C. § 541. Plaintiff also alleges that based upon

24 the receipt of the benefit of the payments from the Debtor in the amount of

25 $25,592,261.26, the Defendants shall turnover any property purchased with those

26 payments made to vendors on the Defendants’ behalf.
27         34.    Plaintiff is informed and believes and, on that basis alleges thereon that the

28 Defendants are in possession, custody or control, during this bankruptcy case, of


                                                 11      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21           Desc
                          Main Document    Page 12 of 52



 1 property that the Trustee may use, sell or lease under 11 U.S.C. § 363 and such property

 2 is not of inconsequential value or benefit to the Estate.

 3                                  THIRD CLAIM FOR RELIEF
 4           (Turnover Of Property Of The Estate Pursuant To 11 U.S.C. § 542(b))
 5         35.    Plaintiff realleges each and every allegation contained in paragraphs 1

 6 through 34 of this Complaint and, by this reference, incorporates said allegations as

 7 though set forth fully herein.

 8         36.    Plaintiff is informed and believes and, on that basis alleges thereon, that the

 9 Lottery Payments, the Luxury Items and the Receivables are all property of the Estate

10 pursuant to, among other things, 11 U.S.C. § 541. Plaintiff also alleges that based upon

11 the receipt of payments from the Debtor for $25,592,261.26, the Defendants shall

12 turnover any property purchased with those payments made to vendors on the

13 Defendants’ behalf.

14         37.    Plaintiff is informed and believes that the Defendants owe a debt that is

15 property of the Estate and that is matured, payable on demand, or payable on order and

16 such debt may not be offset under 11 U.S.C. § 553 against a claim against the Debtor.

17                                  FOURTH CLAIM FOR RELIEF
18           (Avoidance Of Fraudulent Transfer, Actual Intent, Pursuant To [11
19               U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(1))
20         38.    Plaintiff realleges each and every allegation contained in paragraphs 1

21 through 37 of this Complaint and, by this reference, incorporates the allegations as

22 though set forth fully herein.

23         39.    Plaintiff is informed and believes and, based thereon, alleges that the

24 Transfers were made with the actual intent to hinder, delay or defraud the Debtor’s

25 creditors.

26         40.    By reason of the foregoing, the Transfers are avoidable pursuant to 11
27 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(1).

28 ///


                                                 12      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                             Main Document    Page 13 of 52



 1                                  FIFTH CLAIM FOR RELIEF
 2          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
 3                11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.05)
 4         41.    Plaintiff realleges each and every allegation contained in paragraphs 1

 5 through 40 of this Complaint and, by reference, incorporates the allegations as though

 6 set forth fully herein.

 7         42.    Plaintiff is informed and believes and, based thereon, alleges that the

 8 Transfers were made for less than reasonably equivalent value at a time when the Debtor

 9 was insolvent or as a result of which the Debtor became insolvent.

10         43.    By reason of the foregoing, the Transfers are avoidable pursuant to 11

11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.05.

12                                  SIXTH CLAIM FOR RELIEF
13          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
14            11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(A))
15         44.    Plaintiff realleges each and every allegation contained in paragraphs 1

16 through 43 of this Complaint and, by reference, incorporates the allegations as though

17 set forth fully herein.

18         45.    Plaintiff is informed and believes and, based thereon, alleges that the

19 Transfers were made without the Debtor receiving reasonably equivalent value in

20 exchange for the Transfers, and that at the time of the Transfers, the Debtor was

21 engaged or was about to engage in a business or a transaction for which their remaining

22 assets were unreasonably small in relation to the business or transaction.

23         46.    By reason of the foregoing, the Transfers are avoidable pursuant to 11

24 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(A).

25 ///

26 ///
27 ///

28 ///


                                                13     TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21         Desc
                           Main Document    Page 14 of 52



 1                                  SEVENTH CLAIM FOR RELIEF
 2          (Avoidance Of Fraudulent Transfer, Constructive Intent, Pursuant To
 3           11 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(B))
 4         47.     Plaintiff realleges each and every allegation contained in paragraphs 1

 5 through 46 of this Complaint and, by this reference, incorporates the allegations as

 6 though set forth fully herein.

 7         48.     Plaintiff is informed and believes, and based thereon, alleges that the

 8 Transfers were made without the Debtor receiving reasonably equivalent value in

 9 exchange for the Transfers, and that the Debtor intended to incur, or reasonably should

10 have believed that the Debtor would incur, debts beyond the Debtor’s ability to pay as

11 they became due.

12         49.     By reason of the foregoing, the Transfers are avoidable pursuant to 11

13 U.S.C. §§ 544(b) and 548 and Cal. Civ. Code § 3439.04(a)(2)(B).

14                                  EIGHTH CLAIM FOR RELIEF
15               (Recovery Of Avoided Transfer Pursuant To 11 U.S.C. § 550(a))
16         50.     Plaintiff realleges each and every allegation contained in paragraphs 1

17 through 49 of this Complaint and, by this reference, incorporates the allegations as

18 though set forth fully herein.

19         51.     By reason of the foregoing, Plaintiff is entitled to recover the Transfers or

20 their value from the Defendants pursuant to 11 U.S.C. § 550(a).

21                                   NINTH CLAIM FOR RELIEF
22                                         (Conversion)
23         52.     Plaintiff realleges each and every allegation contained in paragraphs 1

24 through 51 of this Complaint and, by this reference, incorporates the allegations as

25 though set forth fully herein.

26 ///
27 ///

28 ///


                                                  14      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21         Desc
                          Main Document    Page 15 of 52



 1         53.    The Lottery Payments, the Luxury Items and the Receivables are all

 2 property of the Estate and the Defendants have substantially, intentionally, actually and

 3 wrongfully interfered with the Plaintiff’s right of possession of the Lottery Payments, the

 4 Luxury Items and the Receivables.

 5         54.    The Defendants have refused to return the Lottery Payments, the Luxury

 6 Items and the Receivables despite Plaintiff’s demand for same and instead the

 7 Defendants have received and/or diverted the Lottery Payments, the Luxury Items and

 8 Receivables to themselves for their own benefit.

 9         55.    Plaintiff is entitled to damages against the Defendants for conversion of the

10 Lottery Payments, the Luxury Items and the Receivables in an amount to be proved at

11 trial pursuant to Cal. Civ. Code § 3336.

12         56.    Plaintiff also alleges that base upon the receipt of payments from the

13 Debtor for $25,592,261.26, the Defendants shall turnover any property purchased with

14 those payments made to vendors on the Defendants behalf. The funds used to make

15 those payments, on information and belief, came from wrongfully appropriated settlement

16 funds due clients of the Debtor and other joint ventures, attorney’s fees splitting cases or

17 other victims of the Debtor’s former owner, Thomas Girardi. Discovery will show that

18 Erika was not entitled to the benefit of the expenses paid for her by the Debtor with other

19 parties’ earmarked funds.

20                                  TENTH CLAIM FOR RELIEF
21                                    (Constructive Trust)
22         57.    Plaintiff realleges each and every allegation contained in paragraphs 1

23 through 56 of this Complaint and, by this reference, incorporates said allegations as

24 though set forth fully herein.

25

26
27

28


                                                 15      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21       Desc
                           Main Document    Page 16 of 52



 1         58.    By virtue of the Defendants’ wrongful acts, the Defendants hold the

 2 wrongfully acquired funds and property of the Estate and proceeds acquired in exchange

 3 for the wrongfully acquired funds and property of the Estate as constructive trustees for

 4 the benefit of the Plaintiff and the Estate.

 5                               ELEVENTH CLAIM FOR RELIEF
 6                                       (Account Stated)
 7         59.    Plaintiff realleges each and every allegation contained in paragraphs 1

 8 through 58 of this Complaint and, by this reference, incorporates said allegations as

 9 though set forth fully herein.

10         60.    Plaintiff is informed and believes and, on that basis alleges thereon, that

11 within the last four (4) years an account was stated in writing between the Debtor and the

12 Defendant wherein it was agreed that the Defendants were indebted to the Debtor for the

13 the Receivables.      The Receivables owed to the Debtor by the Defendants remain

14 outstanding in an amount in excess of $25,000,000 or in an amount to be proved at trial,

15 plus interest at the maximum rate permitted by law.

16                                  TWELFTH CLAIM FOR RELIEF
17                                     (Open Book Account)
18         61.    Plaintiff realleges each and every allegation contained in paragraphs 1

19 through 60 of this Complaint and, by this reference, incorporates said allegations as

20 though set forth fully herein.

21         62.    Plaintiff is informed and believes and, on that basis alleges thereon, that

22 within the last four (4) years, the Defendants became indebted to the Debtor on an open

23 book account for money due on account of the Receivables (an amount no less than

24 $25,592,261.26 or in an amount to be proved at trial) for monies provided to or for the

25 benefit of the Defendants and for which the Defendants agreed to pay.

26         63.    No part of the Receivables have been paid although demand has been
27 made and there is now due, owing, and unpaid from the Defendants to the Debtor a sum

28 no less than $25,592,261.26 or in an amount to be proved at trial, plus interest at the


                                                  16     TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21           Desc
                          Main Document    Page 17 of 52



 1 maximum rate permitted by law.

 2                             THIRTEENTH CLAIM FOR RELIEF
 3                                  (Money Had And Received)
 4         64.    Plaintiff realleges each and every allegation contained in paragraphs 1

 5 through 63 of this Complaint and, by this reference, incorporates said allegations as

 6 though set forth fully herein.

 7         65.    Plaintiff is informed and believes and, on that basis alleges thereon, that

 8 within the last four (4) years, the Defendants received and/or benefitted from the

 9 Receivables in an amount no less than $25,592,261.26 or in an amount to be proved at

10 trial from the Debtor that was intended for the use and benefit of the Debtor.

11         66.    No part of the Receivables have been paid although demand has been

12 made and there is now due, owing and unpaid from the Defendants to the Debtor an

13 amount no less than $25,592,261.26 or in an amount to be proved at trial, plus interest at

14 the maximum rate permitted by law.

15                             FOURTEENTH CLAIM FOR RELIEF
16                                     (Unjust Enrichment)
17         67.    Plaintiff realleges each and every allegation contained in paragraphs 1

18 through 63 of this Complaint and, by this reference, incorporates said allegations as

19 though set forth fully herein.

20         68.    As a result of the wrongful acts of the Defendants alleged herein, the

21 Defendants have been unjustly enriched at the expense of the Estate and its creditors.

22 The Defendants have derived and continue to derive benefit from their wrongful acts.

23         69.    The Defendants are under an obligation to pay the Plaintiff and the Estate

24 all amounts by which the Defendants have been unjustly enriched in an amount

25 according to proof.

26 ///
27 ///

28 ///


                                                 17      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR     Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21        Desc
                          Main Document    Page 18 of 52



 1                               FIFTEENTH CLAIM FOR RELIEF
 2                                          (Accounting)
 3         70.    Plaintiff realleges each and every allegation contained in paragraphs 1

 4 through 69 of this Complaint and, by this reference, incorporates said allegations as

 5 though set forth fully herein.

 6         71.    The Defendants are in possession of money and property including, but not

 7 limited to, the Lottery Payments, the Luxury Items and the Receivables, that rightfully

 8 belong to the Estate as were fraudulently obtained by the Defendants. The amount owed

 9 by the Defendants to the Estate cannot be easily ascertained without an accounting of

10 the money and property received by the Defendants.

11         72.    Plaintiff also alleges that the EJG and Erika received from the Debtor

12 $25,592,261.26. The Plaintiff needs an accounting of those funds.

13         WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:
14         On the First Claim for Relief:
15         1.     For a judgment that the Defendants have no ownership interest in the

16 Lottery Payments and the Luxury Items and the Lottery Payments and the Luxury Items

17 are property of the Estate;

18         On the Second and Third Claims for Relief
19         2.     For a judgment against the Defendants for turnover of the Lottery

20 Payments, the Luxury Items, the Receivables and any profits and proceeds thereof under

21 11 U.S.C. § 542(a) and/or 542(b);

22         On the Fourth, Fifth, Sixth and Seventh Claims for Relief:
23         3.     For a judgment against the Defendants that the Transfers be avoided;

24         On the Eighth Claim for Relief:
25         4.     For a judgment against the Defendants that the Transfers, or their

26 respective value, be recovered for the benefit of the estate pursuant to 11 U.S.C. § 550;
27         On the Ninth Claim for Relief:
28         5.     For a judgment against the Defendants for conversion of the Lottery


                                                 18        TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR       Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21         Desc
                            Main Document    Page 19 of 52



 1 Payments, the Luxury Items and the Receivables in an amount to be proved at trial

 2 pursuant to Cal. Civ. Code § 3336;

 3         On the Tenth Claim for Relief:
 4         6.     For a judgment against the Defendants declaring that the wrongfully

 5 acquired funds and property of the Estate and proceeds acquired in exchange for the

 6 wrongfully acquired funds and property of the Estate are held in trust for the benefit of the

 7 Plaintiff and the Estate;

 8         On the Eleventh, Twelfth and Thirteenth Claims for Relief:
 9         7.     For a judgment against the Defendants in an outstanding amount of no less

10 than $25,592,261.26 or in an amount to be proved at trial, plus interest at the maximum

11 rate permitted by law.

12         On the Fourteenth Claim for Relief:
13         8.     For a judgment against the Defendants ordering the Defendants to pay the

14 Plaintiff and the Estate all amounts by which the Defendants have been unjustly enriched

15 in an amount according to proof;

16         On the Fifteenth Claim for Relief:
17         9.     For a judgment against the Defendants ordering an accounting of all money

18 and property received by the Defendants from the Debtor and for payment of the amount

19 due from the Defendants as a result of the accounting;

20         On All Claims for Relief:
21         10.    For such other and further relief as the Court deems just and proper.

22

23 DATED: August 26, 2021                  Respectfully submitted,

24                                         LAW OFFICES OF RONALD RICHARDS &
                                           ASSOCIATES, APC
25

26                                         By:          /s/ Ronald Richards
27                                               Ronald Richards
                                                 Attorneys for Elissa D. Miller, Chapter 7 Trustee
28


                                                 19      TRUSTEE’S FIRST AMENDED COMPLAINT
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 20 of 52




                             EXHIBIT A
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 21 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 22 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 23 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 24 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 25 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 26 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 27 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 28 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 29 of 52




                             EXHIBIT B
Case 2:21-ap-01155-BR                       Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21                                           Desc
                                            Main Document    Page 30 of 52




Evan C Borges
Direct Dial: (949) 383-2860
EBorges@GGTrialLaw com




June 28, 2021


VIA E-MAIL: ron@ronaldrichards.com

Ronald Richards
Special Counsel to Chapter 7 Trustee, Girardi Keese Estate
Law Offices of Ronald Richards & Associates, A.P.C.
P.O. Box 11480
Beverly Hills, CA 90213


            Re:         In re Girardi Keese; CACB Case No. 2:20-bk-21022-BR

Dear Ronald:

        This letter sets forth the agreement effective as of June 28, 2021 (the “Agreement”)
between Elissa D. Miller, in her capacity as chapter 7 trustee for bankruptcy debtor Girardi
Keese (“GK”) (the Trustee”) on the one hand, and party in interest Erika Girardi (“Ms. Girardi”)
on the other hand, regarding the proceeds of a certain check (the “Check”) dated June 9, 2021,
bearing check number                and received at the offices of GK from the State of California,
made payable to Erika N. Girardi, based on a gross amount of $26,000, from which the State of
California withheld federal taxes of $6,240.00, resulting in a net payment amount of $19,760.00
(the “Check Proceeds”).

       1.      Endorsement and Deposit of Check By Trustee in Trust Account. Ms. Girardi
consents to the Trustee endorsing the check with Ms. Girardi’s signature “for deposit only” and
depositing the check into the trust account of GK, over which the Trustee represents that she has
exclusive control. The Trustee further agrees to hold and segregate the Check Proceeds in the
GK trust account, subject to the terms of this Agreement.

        2.      Check Proceeds Retained in Trust Account. The Trustee and Ms. Girardi agree
that the Check Proceeds shall be held by the Trustee in the GK trust account and shall not be
released or distributed absent (a) a further written agreement signed by the Trustee and Ms.
Girardi, or (b) a binding and final court order.

        3.     Mutual Reservation of Rights. The Trustee and Ms. Girardi reserve all rights
and claims as to entitlement to the Check Proceeds and the subject matter of this Agreement.




       650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626 | Phone (949) 383-2800 | Fax (949) 383-2801 | www.GGTrialLaw.com
Case 2:21-ap-01155-BR         Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21             Desc
                              Main Document    Page 31 of 52



Ronald Richards
June 28, 2021
Page 2


       4.      Mutual Cooperation. The Trustee and Ms. Girardi agree to cooperate with one
another in exchanging information relevant to resolution of entitlement to the Check Proceeds
and the subject matter of this Agreement.

        5.      Miscellaneous. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. This Agreement may not be modified or amended
verbally, and only may be modified or by a writing signed by both of the parties hereto. This
Agreement may be signed in counterpart copies by pdf electronic signatures of the parties, which
shall be deemed original signatures, and which together shall constitute the fully executed
Agreement.

       By their signatures below, the Trustee and Ms. Girardi agree to this Agreement.

                                                  Very truly yours,




                                                  Evan C. Borges

IT IS SO AGREED.


By: __________________________________
      Elissa D. Miller, in her capacity as chapter 7 trustee
      for bankruptcy debtor Girardi Keese


By: ___________________________________
      Erika Girardi




ECB:CW
Case 2:21-ap-01155-BR         Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21             Desc
                              Main Document    Page 32 of 52



Ronald Richards
June 28, 2021
Page 2


       4.      Mutual Cooperation. The Trustee and Ms. Girardi agree to cooperate with one
another in exchanging information relevant to resolution of entitlement to the Check Proceeds
and the subject matter of this Agreement.

        5.      Miscellaneous. This Agreement contains the entire agreement between the
parties regarding the subject matter hereof. This Agreement may not be modified or amended
verbally, and only may be modified or by a writing signed by both of the parties hereto. This
Agreement may be signed in counterpart copies by pdf electronic signatures of the parties, which
shall be deemed original signatures, and which together shall constitute the fully executed
Agreement.

       By their signatures below, the Trustee and Ms. Girardi agree to this Agreement.

                                                  Very truly yours,




                                                  Evan C. Borges

IT IS SO AGREED.


By: __________________________________
      Elissa D. Miller, in her capacity as chapter 7 trustee
      for bankruptcy debtor Girardi Keese


By: ___________________________________
      Erika Girardi




ECB:CW
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 33 of 52




                             EXHIBIT C
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 34 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 35 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 36 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 37 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 38 of 52




                             EXHIBIT D
 Case 2:21-ap-01155-BR                    Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21                 Desc
                                          Main Document    Page 39 of 52



                                                    LAW OFFICES OF
                                          Ronald Richards and Associates
                                                 A Professional Corporation
                                              310-556-1001 Los Angeles Office
                                                 202-508-1060 DC Office
                                                                                Office Locations:
   *Admitted in the following
   Courts:*                                                                     Richards Law Building
   All Fed. and State Cts. in                                                   West Hollywood, CA
   California, 2nd, 9th & 11th Circuit,
   C.O.A’s, ED of Michigan, D of                                                CA Mailing Address:
   Colorado, W.D. of Tenn., District                                            PO Box 11480
   of Columbia D.C.,                                                            Beverly Hills, CA 90213
   The United States Supreme Court
   (U.S.S.C.)                                                                   DC Office Address:
   Bar Membership:                                                              1629 K ST. Suite 300
   California                                                                   Washington D.C., 20006
   District of Columbia



   EMAIL: RON@RONALDRICHARDS.COM
   WEBSITE: WWW.RONALDRICHARDS.COM



                                                August 18, 2021

Evan C. Borges, Esq.
Greenberg Gross LLP
650 Town Center Drive, Suite 1700
Costa Mesa, California 92626

VIA EMAIL PDF: EBorges

Dear Mr. Borges,

       As you know, our office is Special Counsel to the Trustee Elissa Miller for the
Girardi Keese Chapter 7 Bankruptcy Estate.

        Please consider this a formal demand for payment of the receivable in favor of
Girardi Keese against EJ Global, LLC and Erika Girardi in the amount of $25,592,261.26
plus $2,559,226.10 in interest through June 2021. The open book account has been
entered and maintained each year since 2008. The last entry was in June of 2020. Interest
is accruing at 10% per year.

       I have attached a breakdown of the figure to the penny. These charges were all for
the benefit of Erika Girardi and EJ Global, LLC, which was 100% owned by Erika Girardi.
These charges were made by Erika Girardi and were exclusively for her benefit. Her LLC
was filed on her personal return for many years as a Schedule C since she was the sole
owner. Mrs. Girardi signed under penalty of perjury the return and personally approved
the charges allocated to the breakdown.
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 40 of 52
     Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                  Main Document    Page 41 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   AMERICAN EXPRESS                            $14,259,012.84
   McDONALD SELZNICK ASSOC., INC.                1,532,774.88
   UNKNOWN                                       1,417,587.50
   PARADIGM MANAGEMENT LLC                       1,260,000.00
   KIDSQUARED, INC.                                863,880.93
   CAK ENTERTAINMENT, INC.                         450,000.00
   GREENBERG TRAURIG LLP                           260,000.00
   TROY JENSEN INC                                 252,100.00
   SANRE' ENTERTAINMENT                            220,000.00
   CITRUSONIC, LLC                                 205,838.54
   BLOC TALENT AGENCY, INC.                        171,991.50
   THE DANICA GROUP LLC                            170,108.71
   DNA INC.                                        156,600.00
   JEREMY SULLIVAN                                 150,000.00
   AWESTRUCK PRODUCTIONS, INC.                     142,800.00
   JASMINE VEGA                                    137,896.67
   MARCO BOLLINGER PHOTOGRAPHY                     134,264.00
   MMA                                             133,154.73
   CLEAR TALENT GROUP                              130,334.93
   REGINAL A. MATHIS LLC                           125,000.00
   PRESTON MENESES                                 114,500.00
   IMMACULATE ASSISTANCE AGENCY                    108,373.91
   STEPHANIE SHEPHERD                              102,596.77
   GERALD HELLER                                   100,000.00
   CLOUTIER-REMIX                                   98,012.37
   HOT ROLLER INC.                                  97,683.80
   HOCHMAN SALKIN ROSCHER PEREZ P.C.                94,111.77
   JON KOOREN                                       88,934.00
   GARY BALLEN                                      88,808.68
   ORLANDO PUERTA                                   88,000.00
   MMK MANAGEMENT                                   80,939.41
   RICHARD LEHER                                    80,000.00
   TMG INTERNATIONAL                                80,000.00
   MICHAEL NUNEZ                                    76,818.40
   BOBBY SHAW PROMOTIONS                            76,000.00
   FRANCESCO GALASSO                                75,681.00
   CENTERSTAGING MUSICAL PROD INC                   75,144.98
   ROGERS & COWEN                                   69,274.89
   MISSSHIU INC                                     66,875.00
   ARCHER PRODUCTIONS LLC                           65,628.21
   LEVINE COMMUNICATIONS OFFICE                     62,475.00


                                                                                    Page 1 of 6
     Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                  Main Document    Page 42 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   MATTHIAS HEIDEMANNS                              60,000.00
   PHILIP SANDHAUS                                  60,000.00
   ELIAS TAHAN                                      59,950.00
   OUTBOUND INC.                                    59,100.00
   KIMBERLY C. KYEES                                58,875.00
   MVA PUBLIC RELATIONS GROUP                       55,000.00
   MILES HIGH PRODUCTIONS                           51,486.84
   APOLLO JETS                                      45,161.69
   JAREK RIEWER                                     44,200.00
   THE HUNGRY CREATIVE AGENCY LLC                   43,447.00
   MITCH SCHNEIDER ORGANIZATION                     42,717.12
   CHUCK OLINER                                     41,665.00
   THERESE WILLIS                                   37,017.50
   MICHAEL GATSWIRTH                                36,000.00
   RAFELSON MEDIA CONSULTING INC.                   34,300.00
   GO 2 TALENT AGENCY INC                           30,786.14
   MICHAEL GRUBER                                   30,000.00
   BRYAN CROSS, LLC                                 29,705.29
   SCOTT BARNES                                     28,300.00
   PRISCILLA RANGEL                                 28,282.40
   1645 N. VINE ST. 705, LLC                        27,980.00
   GUI SCHOEDLER                                    21,600.00
   MONGOOSE ATLANTIC, INC.                          21,140.00
   JULIANA Z. INC.                                  19,500.00
   JOHN RITTENOUR                                   18,000.00
   LORENZO CALDERON                                 17,532.00
   COLBY COLON                                      17,500.00
   OPUS BEAUTY                                      17,415.00
   ANDREW DIPALMA                                   17,000.00
   BRITTEN PARK                                     16,400.00
   MARCO BOLLINGER                                  16,350.00
   MELROSE STUDIOS, INC                             15,156.01
   JOSEPH FISHER                                    15,000.00
   MATT WATERHOUSE                                  15,000.00
   MICHAEL SCHMIDT STUDIOS INC.                     14,530.00
   LAURENTIUS PURNAMA                               14,469.00
   THE HOLLYWOOD REPORTER                           13,360.00
   BLOCNYC                                          12,970.00
   KATIE BERENSON                                   12,502.79
   MARTIN MILLIGAN                                  11,887.75
   LEE DAGGER                                       10,500.00


                                                                                    Page 2 of 6
     Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                  Main Document    Page 43 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   MARC JACKSON BURROWS                             10,500.00
   LOS ANGELES TIMES MAGAZINE                       10,400.00
   ESCAPE PRODUCTIONS INC.                          10,000.00
   VIDEO STATIC                                     10,000.00
   POLITO EPPICH ASSOCIATES LLP                      9,700.00
   CoCo de Mer                                       9,029.52
   ISABEL PEREZ                                      9,000.00
   E5 GLOBAL MEDIA LLC                               8,480.00
   BLAH BLAH MUSIC LTD.                              8,223.92
   WOODMAR INC                                       7,527.54
   RALPHI ROSARIO INC.                               7,000.00
   JACOB R. ARCHER                                   6,775.00
   BERNIE GRUNDMAN MASTERING                         6,700.78
   EN ROUTE TRAVEL                                   6,191.80
   BOB GAIL ENTERPRISES,INC                          6,045.58
   HECTOR FONSECA                                    6,000.00
   KGS STUDIOS LTD                                   6,000.00
   L.A. MODELS                                       6,000.00
   TYPRODUCTIONS                                     6,000.00
   CHRIS ALBA                                        5,500.00
   EXTREMEDYS HAND & FOOT SPA                        5,160.00
   MARCO MARCO                                       5,030.00
   AMPLE ENTERTAINMENT, INC                          5,000.00
   JODY DEN BROEDER                                  5,000.00
   JOHN RUSSO PHOTOGRAPHY                            5,000.00
   JOY FERNBACH HARN                                 5,000.00
   MAMS TAYLOR                                       5,000.00
   MIXMASTERED RECORDS                               5,000.00
   THREE SIX ZERO GROUP                              5,000.00
   HSMPR                                             4,800.00
   KATHERINE DELANY                                  4,675.00
   THE LOOK PARTNERSHIP LLC                          4,500.00
   NAILS BY SARAH B                                  4,444.79
   BRANDON SHOWERS PHOTOGRAPHY                       4,052.00
   HITS MAGAZINE, INC.                               4,000.00
   MDM ARTISTS, INC.                                 4,000.00
   UNDOCUMENTED MANAGEMENT                           4,000.00
   WIZARDZ OF OZ                                     3,900.00
   COLIN YEO                                         3,800.00
   THE BASEMENT DANCE CENTER                         3,575.00
   SIMON THIRLAWAY INC.                              3,500.00


                                                                                    Page 3 of 6
     Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                  Main Document    Page 44 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   PREMIERE VALET SERVICE                             3,330.00
   PETER GALVIN PRODUCTIONS                           3,288.91
   FRANCHISE TAX BOARD                                3,256.96
   GORDON LAKE                                        3,200.00
   POWER PROMOTIONS                                   3,187.30
   DUN & COMPANY                                      3,072.10
   BILL HAMEL, INC.                                   3,000.00
   CHRIS BREDESEN                                     3,000.00
   COTTON GRAPHIC DESIGN                              3,000.00
   DJ LYNWOOD GROUP OF COMPANIES                      3,000.00
   RICHIE PANGILINAN                                  3,000.00
   SAMUEL PISENO                                      3,000.00
   TARA, INC.                                         3,000.00
   TKC ENTERTAINMENT                                  3,000.00
   TOO BOB FOR YOUR MOM                               3,000.00
   TRENDSETTER MEDIA & MARKETING                      3,000.00
   VINCENT PASSERI                                    3,000.00
   WILLIAM CLARK                                      3,000.00
   KIMBLE HAIR STUDIO                                 2,980.29
   QBT MEDIA COMPANY                                  2,980.19
   LIGHTENUP, INC.                                    2,925.00
   JASON LEDER                                        2,825.00
   CHRISTINE D'ANGELO                                 2,646.12
   SOUNDCHECK LA, LLC                                 2,571.00
   GUY FURIOUS PRODUCTIONS                            2,500.00
   ODYSSEY MAGAZINE                                   2,500.00
   SACHA COLLISSON                                    2,500.00
   ARNE KNUDSEN                                       2,431.66
   ANTHONY SPENCER                                    2,275.00
   KIMMIE K                                           2,250.00
   ELECTRO LIGHTING, LLC                              2,200.00
   KIM KIMBLE                                         2,100.00
   STAGE THIS                                         2,020.00
   WARREN CONFECTIONS CORP.                           2,006.58
   HED PRODUCTIONS                                    2,000.00
   SURFER ROSA RECORDS                                2,000.00
   SEAN KAYSEN                                        1,950.00
   GRID AGENCY, INC.                                  1,800.00
   KENNETH WORMALD                                    1,800.00
   SETOLOGY                                           1,800.00
   BRINN BIERMAN                                      1,700.00


                                                                                    Page 4 of 6
     Case 2:21-ap-01155-BR        Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                  Main Document    Page 45 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   CANDICE CRAIG                                      1,700.00
   ERIN HERNANDEZ                                     1,700.00
   JAMIE RUIZ                                         1,700.00
   HONEYGUN LABS LLC                                  1,500.00
   MICHAEL CARR                                       1,500.00
   ONE STOP DIGITAL, INC.                             1,500.00
   PICNIC                                             1,500.00
   SUSANNE BARTSCH                                    1,500.00
   STEELE VFS, INC.                                   1,435.00
   FRANK GALASSO                                      1,400.00
   HEATHER HANES                                      1,250.00
   ROBERT HOFFMAN                                     1,250.00
   STARWORKS ARTISTS, LLC                             1,200.00
   NIGHTS OF NEON, INC                                1,190.83
   KIMBERLY McALLISTER                                1,150.00
   AMPED UP, LLC                                      1,121.00
   JEREMIAH PITMAN                                    1,100.00
   MARIO DEDIVANOVIC                                  1,000.00
   MICHAEL DES BARRES                                 1,000.00
   QUYNH STANLEY                                      1,000.00
   JASON WAWRO                                          950.00
   GROVEMASTERING                                       875.00
   CUSTOM LIGHTING                                      850.00
   PATRICIA WILLIAMS                                    800.00
   CAPRICE                                              775.00
   JOSEPH CORRIGAN                                      750.00
   PURE MANAGEMENT NYC, LLC                             720.00
   JIMMY'S PERMIT SERVICE                               684.00
   DICK SMART                                           666.67
   PHIL LUJAN                                           645.83
   AXION BUSINESS GROUP                                 630.63
   BRANDON NIZNIK                                       600.00
   CRAIG STULL                                          600.00
   LISA MITCHELL METHOD, INC                            600.00
   ANDREW R. POLAND                                     550.00
   DERRICK ARMAND                                       550.00
   IRA BOYD                                             550.00
   JOSHUA LINKEY                                        550.00
   STEVE FRANCIS                                        550.00
   SIGN CENTRAL                                         533.88
   DYLAN ZWICKER                                        525.00


                                                                                    Page 5 of 6
     Case 2:21-ap-01155-BR         Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21    Desc
                                   Main Document    Page 46 of 52
Girardi Keese
Summary of Net Payments Charged to EJ Global Receivable Account
For the Period 2008 - 2020

   Payee                                         Net Amount

   JEFF WESSELS                                        525.00
   ROBERT DOWLING                                      525.00
   VICTOR G. MAJOR                                     525.00
   ERNEST WALTON                                       500.00
   JARMAN, INC.                                        500.00
   KATHERINE BORMAN                                    500.00
   LEO ABRAHAM                                         500.00
   MATES, INC.                                         450.00
   DAVID BALLEN                                        400.00
   LOS ANGELES COUNTY FIRE DEPT.                       386.37
   SO CAL SANITATION                                   380.00
   SEAN SPILLANE                                       340.00
   CHAD MICHAEL MORISETTE                              305.00
   DAVONEE SOU                                         300.00
   OCTAVIO SANCHEZ                                     300.00
   SHAMEL PUBLICATIONS, INC.                           300.00
   BRENDAN CRAIGHILL                                   250.00
   DEANNA DELLACIOPPA                                  250.00
   KAREN BLAKEMAN                                      250.00
   BUSINESS FILINGS DIVISION                           239.00
   CHAD MICHAEL                                        225.00
   ANTHONY ORTIZ                                       200.00
   MICHAEL J. COHEN                                    200.00
   ANNUAL FILING DIVISION                              195.00
   ANA RUTH SANTIZO                                    120.00
   BUNKER PRINTING                                     100.00
   LOS ANGELES TIMES                                   100.00
   OFFICE OF FINANCE, CITY OF LA                        80.06
   SECRETARY OF STATE                                   66.00

   Total                                       $25,592,261.26




                                                                                     Page 6 of 6
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 47 of 52




                             EXHIBIT E
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 48 of 52
Case 2:21-ap-01155-BR   Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21   Desc
                        Main Document    Page 49 of 52
        Case 2:21-ap-01155-BR                                      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21                                                                        Desc
                                                                   Main Document    Page 50 of 52

2018                                                                     FEDERAL STATEMENTS                                                                                                      PAGE3
CLIENT GIRATHO                                                         THOMAS V. AND ERIKA N. GIRARDI
10/1 1/1 9                                                                                                                                                                                               01 :41PM

    STATEMENT7




    STATEMENT S -PERFORMER
    SCHEDULE C1,PART V
    OTHER EX PENSES

    AGENT EXPENSE..... .. . . . . . . ... . ... . . .. . .. . ... . ..... .. . . .. . .. . . . . . . ... . .. . .... .... ..... ... .. ... ... $                                                      61,964.
    BANK CHARGES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   10 3 .
    DESIGN.. .. .... ... . .. .... . . . .. ..... . .... ..... . .... . . .. .. .... . ... .. ... . ... ...... ... .. . ... . .... . ... ..                                                                500 .
    MANAGER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      4 , 2 78 .
    MARKETING. ... ... . ..... . .. .. . ....... .. . .. ... .. . .. . . ..... .... ..... ... . ... ... . . . . .... . ....... .. . . ....                                                            66,247.
    PHOTOGRAPHY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              3, 310 .
    POSTAGE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     1, 0 4 9 .
    PRODUCTION.. ... .. . .. ... . ... .. . ... . .. ........... . .. . ... .. . .. .. .. . ..... .. ....... ... .... .. . ... ... .. .                                                            1,466,197.
    PROFESSIONAL SERVICES . . . . . . . . . ... . . . . . . . . . . . . . . . .. . . . . . . . . .. . . . . ... . . . . . . . . . . . . . . . . . . ... . . .                                        508,448 .
    PROMOTION. ... . .. ............ . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . .                          4,456.
    SECURITY.. .. . .. .. . ... . .. . .... . . . .... . .... . .... . .. . .. .. .... . .. . ..... ..... .. ... .. . . . ...... .. . .......                                                              706.
    TELEPHONE. .. ... . .. .. -- .. . ... .. . .... .. ... . ..... . .... . .. . ....... --... ...... ... . . . .. . .. . ..... TOTAL ~$-2,,....,~1=2~""":--:-l.....                                      a~i-'-:


    STATEMENT9

                   RENTAL AND ROYALT Y EXPENSES
        Case 2:21-ap-01155-BR                      Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21                                     Desc
                                                   Main Document    Page 51 of 52



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
PO Box 11480
Beverly Hills, CA 90213


A true and correct copy of the foregoing document entitled (specify): __________________________________________
amended complaint
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
August 26, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                         X    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                              Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 23, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.




                                                                                              Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 August 26, 2021              Ronald Richards                                                   /s Ronald Richards
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:21-ap-01155-BR           Doc 12 Filed 08/26/21 Entered 08/26/21 12:33:21        Desc
                                Main Document    Page 52 of 52


2:21-ap-01155-BR Notice will be electronically mailed to:

Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
ori@marguliesfaithlaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

Evan C Borges on behalf of Defendant EJ Global, LLC, a limited liability company
eborges@ggtriallaw.com, cwinsten@ggtriallaw.com

Evan C Borges on behalf of Defendant Pretty Mess, Inc., a corporation
eborges@ggtriallaw.com, cwinsten@ggtriallaw.com

Evan C Borges on behalf of Defendant Erika Girardi
eborges@ggtriallaw.com, cwinsten@ggtriallaw.com

Craig G Margulies on behalf of Interested Party Courtesy NEF
Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

Ronald N Richards on behalf of Plaintiff Elissa Miller
ron@ronaldrichards.com, morani@ronaldrichards.com

Frank X Ruggier on behalf of Interested Party Courtesy NEF
frank@ruggierlaw.com, enotice@pricelawgroup.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com

2:21-ap-01155-BR Notice will not be electronically mailed to:
